Citation Nr: 9903432	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  98-11 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the claim for waiver of recovery of an overpayment of 
improved death pension benefits was timely filed.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


INTRODUCTION

The veteran, who had active service from June 1940 to 
February 1960, died in October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision in April 1998 by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) located in the Muskogee, Oklahoma, 
Regional Office (RO).  The Committee determined that the 
appellant had not filed a timely request for waiver of 
recovery of overpayment of improved death pension totaling 
$38,172.


FINDINGS OF FACT

1.  In correspondence dated March 19, 1993, the VA notified 
the appellant of the amount of the overpayment; she was 
informed that her request for waiver of the overpayment could 
be made at any time within 180 days.

2.  The request for waiver of recovery of the overpayment was 
received from the appellant on March 24, 1998.


CONCLUSION OF LAW

A timely filed claim for waiver of recovery of the 
overpayment of improved death pension benefits was not 
received from the appellant.  38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. § 1.963(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  All relevant facts have 
been properly developed and there is no further duty to 
assist the appellant.

The appellant began receiving VA death pension benefits in 
October 1981.  In a letter dated December 8, 1992, the VA 
advised the appellant that the pension award would be 
reduced, effective June 1, 1982, as she was receiving monthly 
retirement income.  In a letter dated March 3, 1993, the VA 
advised the appellant that the pension award was reduced, 
effective January 1, 1983, as she began receiving monthly 
retirement income in February 1982.  The VA Debt Management 
Center, in correspondence dated March 19, 1993, advised the 
appellant of the amount of the overpayment and her right to 
request waiver of the overpayment within 180 days from the 
date of the letter as provided under 38 C.F.R. § 1.963(b)(2).

The first correspondence requesting waiver of recovery of the 
overpayment was dated March 20, 1998, and was received on 
March 24, 1998.  Although the 180 day period may be extended 
under 38 C.F.R. § 1.963(b)(2) where there was a delay in 
receipt of the notification of indebtedness, the appellant 
does not contend nor does the evidence suggest that there was 
such a delay.  While the appellant has indicated that she did 
not previously file for a waiver as she was informed by a 
veterans service officer (not a representative of the VA) 
that she could not file, the regrettable fact that she was 
misinformed does not extend the 180 filing period.  As she 
was properly notified in March 1993 but did not initiate a 
request for waiver for more than 5 years, it must be 
concluded that her claim was not timely filed.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(b)(2).



ORDER

A timely claim for waiver of recovery of an overpayment of 
improved death pension benefits was not received and the 
appeal is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 4 -
